              8:18-cv-00542 Doc # 1 Filed: 11/19/18 Page 1 of 5 - Page ID # 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                                     8:18CV____
        vs.

TAMRA L. BAXTER,

                        Defendant.

                                           COMPLAINT

        Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Timothy R. Hook, Assistant United States Attorney for this District, and for its cause

of action alleges:

        (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

        (2)      Service may be made in the following manner:

                 (a)    Defendant, Tamra L. Baxter, (Borrower), may be served by delivering a

copy of the Summons and Complaint to her in Sarpy County, Nebraska, within the jurisdiction of

this court.

        (3)      On or about November 29, 2001, the Defendant, Tamra L. Baxter, executed and

delivered to the Plaintiff, United States of America, acting through the Rural Housing Service, an

agency of the United States Department of Agriculture, a Promissory Note whereby she promised

to pay to Plaintiff the sum of $95,000.00, with interest thereon at 6.875 percent per annum. As

consideration of the Note, Plaintiff made a Rural Housing loan to the Defendant pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471et seq.). A true and correct

copy of the Note is attached as Exhibit A.

                                                  1
             8:18-cv-00542 Doc # 1 Filed: 11/19/18 Page 2 of 5 - Page ID # 2



       (4)      At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendant, Tamra L. Baxter, executed and delivered to the Plaintiff a

purchase-money security interest in the form of a Real Estate Mortgage upon certain real estate in

Sarpy County, Nebraska, within the jurisdiction of this court, to-wit:

       Lot Five (5) in Highview Addition to Springfield, an Addition to the City of
       Springfield, as surveyed, platted, and recorded in Sarpy County, Nebraska.

       This Mortgage was recorded in the Office of the Recorder of Deeds of Sarpy County,

Nebraska, on December 4, 2001 as Instrument Number 2001-40062. A true and correct copy of

the Mortgage is attached as Exhibit B.

       (5)      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the Defendant, Tamra L. Baxter. The total amount

of interest credit or subsidy subject to recapture is $44,054.52.

       (6)      The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage, attached as Exhibits A and B.

       (7)      The Defendant, Tamra L. Baxter, failed to pay to Plaintiff installments of principal

and interest when due in violation of the provisions of the Note and Mortgage. The Plaintiff has

accelerated the indebtedness and made demand for payment in full. No voluntary payment has

been directly received from the borrower.

       (8)      The Plaintiff claims it is owed, pursuant to the provisions of the Promissory Note

and Real Estate Mortgage, a balance of $154,751.40, which includes $90,679.62 in principal

(which includes $76,580.32 in unpaid principal, $14,030.14 in advances and $69.16 in late charges

and any other recoverable costs); and $20,017.26 in interest, as of June 6, 2018, plus interest




                                                  2
             8:18-cv-00542 Doc # 1 Filed: 11/19/18 Page 3 of 5 - Page ID # 3



accruing thereafter at the daily rate of $17.0674; and $44,054.52 interest credit or subsidy subject

to recapture.

       (9)      No other action has been brought for the recovery of the balance due.

       (10)     The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

       (11)     The interests of the Defendant are junior and inferior to the interests of the Plaintiff.

       (12)     The Defendant does not have a right to redemption after foreclosure sale herein.

       WHEREFORE, the Plaintiff demands judgment in rem in the amount of $154,751.40,

which includes $90,679.62 in principal (which includes $76,580.32 in unpaid principal,

$14,030.14 in advances and $69.16 in late charges and any other recoverable costs); and

$20,017.26 in interest, as of June 6, 2018, plus interest accruing thereafter at the daily rate of

$17.0674; and $44,054.52 interest credit or subsidy subject to recapture.

       The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding to be allowed as a first and prior lien

on the security.

       The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

       (1)      Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)      The costs of the sale and of this action;



                                                   3
             8:18-cv-00542 Doc # 1 Filed: 11/19/18 Page 4 of 5 - Page ID # 4



       (3)      The interest accruing on the Plaintiff’s judgment in rem against the mortgaged

property;

       (4)      The Plaintiff’s judgment in rem against the mortgaged property;

       (5)      The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendant, Tamra L. Baxter, and of all persons claiming by, through or under her to be decreed to

be junior and inferior to the Plaintiff’s Mortgage and be absolutely barred and foreclosed.

       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                               UNITED STATES OF AMERICA, Plaintiff

                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska

                                       By:     s/ Timothy R. Hook
                                               TIMOTHY R. HOOK, #24529
                                               Assistant U.S. Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: (402) 661-3700
                                               Fax: (402) 661-3086
                                               E-mail: tim.hook@usdoj.gov

Of Counsel:

Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688




                                                  4
           8:18-cv-00542 Doc # 1 Filed: 11/19/18 Page 5 of 5 - Page ID # 5



                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Timothy R. Hook
                                              TIMOTHY R. HOOK




                                                 5
8:18-cv-00542 Doc # 1-1 Filed: 11/19/18 Page 1 of 3 - Page ID # 6




                                                                    EXHIBIT
                                                                      A
8:18-cv-00542 Doc # 1-1 Filed: 11/19/18 Page 2 of 3 - Page ID # 7
8:18-cv-00542 Doc # 1-1 Filed: 11/19/18 Page 3 of 3 - Page ID # 8
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 1 of 6 - Page ID # 9




                                                               EXHIBIT
                                                                    B
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 2 of 6 - Page ID # 10
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 3 of 6 - Page ID # 11
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 4 of 6 - Page ID # 12
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 5 of 6 - Page ID # 13
8:18-cv-00542 Doc # 1-2 Filed: 11/19/18 Page 6 of 6 - Page ID # 14
